 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Plastronics Socket Partners Limited, et al.,     No. CV-18-03201-PHX-SMB
10                  Plaintiffs,                        ORDER
11    v.
12    Highrel Incorporated, et al.,
13                  Defendants.
14
15          Pending before this court are two motions: Defendant Paul Shubring’s Motion to
16   Dismiss Plaintiffs’ First Amended Complaint and Request For Injunction (Doc. 20) and
17   Defendant Dong Weon Hwang’s Motion to Dismiss Plaintiffs’ First Amended Complaint
18   and Request For Injunction (Doc. 41). The motions are fully briefed and there is no request
19   for oral argument.
20   I.     Factual Background
21          Plastronics Socket is a provider of technology and innovation for the semiconductor
22   industry, including burn-in sockets and related components. (Doc. 11 ¶ 2, “FAC”).
23   Defendants Hwang and Schubring are both former Plastronics employees. (FAC ¶¶ 3–4).
24   Defendant Hwang worked for Plastronics as the Chief Technology Officer from October
25   2004 until April 2008. (FAC ¶¶ 36, 46). Defendant Schubring worked for Plastronics from
26   October 2007 until April 2009 (FAC ¶¶ 50, 54). Defendant Schubring managed the supply
27   chain for burn-in sockets and related components. (FAC ¶ 50).
28          Plaintiffs allege that Hwang “received, agreed, and signed a letter agreement from
 1   Plastronics regarding the Proprietary Information of Plastronics (the ‘Confidential
 2   Information Acknowledgment Agreement’)” upon leaving the company and that the
 3   agreement informed Hwang of his obligations to maintain the secrecy of the proprietary
 4   information. (FAC ¶ 47). Plaintiffs further allege that Schubring signed a proprietary
 5   information agreement as a condition of his employment and that it required Schubring to
 6   keep proprietary material confidential. (FAC ¶¶ 51–52).
 7          Defendant Hwang formed HiCon Ltd. on or about April 30, 2008, to manufacture
 8   and sell competing products. (FAC ¶ 57). On or about July 27, 2009, Hwang formed
 9   HiCon Co. to design and sell competing products. (FAC ¶ 60).           In 2016, Hwang and
10   Schubring formed HiCon USA, which signed an exclusive distribution agreement with
11   HiCon Ltd. and/or HiCon Co. for the territory of North America. (FAC ¶ 65).
12          On October 10, 2018, Plaintiffs filed their First Amended Complaint (FAC) alleging
13   the following counts: (1) patent infringement against HiCon USA, (2) patent infringement
14   against HighRel, (3–4) misappropriation of trade secrets in violation of the Federal Defend
15   Trade Secrets Act (“DTSA”), 18 U.S.C. 1836(c), and the Arizona Uniform Trade Secrets
16   Act (“AUTSA”), A.R.S. § 44-401 et seq., against Hwang, (5–6) misappropriation of trade
17   secrets in violation of DTSA and AUTSA against Schubring, (7) breach of contract against
18   Hwang, (8) breach of fiduciary duty against Hwang, (9) breach of contract against
19   Schubring, and (10) tortious interference with business expectancy, prospective business
20   relations against all Defendants.
21   II.    Legal Standard for a Motion to Dismiss under Rule 12(b)(6)
22          To survive a Rule 12(b)(6) motion for failure to state a claim, a complaint must meet
23   the requirements of Rule 8(a)(2). Rule 8(a)(2) requires a “short and plain statement of the
24   claim showing that the pleader is entitled to relief,” so that the defendant has “fair notice
25   of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,
26   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Dismissal
27   under Rule 12(b)(6) “can be based on the lack of a cognizable legal theory or the absence
28   of sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police


                                                 -2-
 1   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). A complaint that sets forth a cognizable legal
 2   theory will survive a motion to dismiss if it contains sufficient factual matter, which, if
 3   accepted as true, states a claim to relief that is “plausible on its face.” Ashcroft v. Iqbal,
 4   556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). Facial plausibility exists if
 5   the pleader sets forth “factual content that allows the court to draw the reasonable inference
 6   that the defendant is liable for the misconduct alleged.” Id. “Threadbare recitals of the
 7   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 8   Id. Plausibility does not equal “probability,” but requires “more than a sheer possibility
 9   that a defendant has acted unlawfully.” Id. “Where a complaint pleads facts that are
10   ‘merely consistent’ with a defendant’s liability, it ‘stops short of the line between
11   possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at
12   557).
13            In ruling on a Rule 12(b)(6) motion to dismiss, the well-pled factual allegations are
14   taken as true and construed in the light most favorable to the nonmoving party. Cousins v.
15   Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009). However, legal conclusions couched as
16   factual allegations are not given a presumption of truthfulness, and “conclusory allegations
17   of law and unwarranted inferences are not sufficient to defeat a motion to dismiss.” Pareto
18   v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). A court ordinarily may not consider evidence
19   outside the pleadings in ruling on a Rule 12(b)(6) motion to dismiss. See United States v.
20   Ritchie, 342 F.3d 903, 907 (9th Cir. 2003). “A court may, however, consider materials—
21   documents attached to the complaint, documents incorporated by reference in the
22   complaint, or matters of judicial notice—without converting the motion to dismiss into a
23   motion for summary judgment.” Id. at 908.
24   III.     Analysis
25           Defendant Hwang’s Motion to Dismiss (Doc. 41) and Defendant Schubring’s Motion
26   to Dismiss (Doc. 20) are both brought under Rule 12(b)(6) and argue similar bases for
27   dismissal so they will be discussed together.
28


                                                  -3-
 1        A. Trade Secret Violation under 18 U. S. C. § 1836 or A.R.S. § 44-401 et seq.
 2          Defendants’ Hwang and Schubring argue that Plaintiffs have failed to identify what
 3   specific information was misappropriated and have only identified vague and broad
 4   categories of information. Hwang and Schubring also argue that Plastronics fails to explain
 5   how or why the information would have independent economic benefit when not generally
 6   known by the public.
 7          Under the Arizona Uniform Trade Secret Act, a plaintiff must prove two elements:
 8   (1) the existence of a trade secret and (2) actual or threatened misappropriation. See Calisi
 9   v. Unified Fin. Servs., LLC, 302 P.3d 628, 631–32 (Ariz. Ct. App. 2012); Miller v. Hehlen,
10   104 P.3d 193, 201 (Ariz. Ct. App. 2005). In the absence of a conflict, the Court can rely
11   on common law principles to interpret the statute. Calisi, 302 P.3d at 631. The subject
12   matter of the information must be a secret and reasonable efforts must have been taken to
13   keep the information secret. Id. “[T]he most important factor in gaining trade-secret
14   protection is demonstrating that the owner has taken such precautions as are reasonable
15   under the circumstances to preserve the secrecy of the information.” Enter. Leasing Co. v.
16   Ehmke, 3 P.3d 1064, 1070 (Ariz. Ct. App. 1999).
17          The term “trade secret” is a defined term under both Arizona and U.S. statutes.
18   A.R.S. § 44-401(4); 18 U.S.C. § 1839(3). The definitions are broad and fairly similar. The
19   federal statute, 18 U.S.C. § 1839(3), reads as follows:
20                 (3) the term “trade secret” means all forms and types of
21                 financial, business, scientific, technical, economic, or
                   engineering information, including patterns, plans,
22                 compilations, program devices, formulas, designs, prototypes,
                   methods, techniques, processes, procedures, programs, or
23
                   codes, whether tangible or intangible, and whether or how
24                 stored, compiled, or memorialized physically, electronically,
                   graphically, photographically, or in writing if—
25
                          (A) the owner thereof has taken reasonable measures to
26                        keep such information secret; and
27                        (B) the information derives independent economic
28                        value, actual or potential, from not being generally
                          known to, and not being readily ascertainable through

                                                 -4-
 1                       proper means by, another person who can obtain
 2                       economic value from the disclosure or use of the
                         information.
 3
     The Arizona statute, A.R.S. § 44-401(4), reads as follows:
 4
                  (4) “Trade secret” means information, including a formula,
 5                pattern, compilation, program, device, method, technique or
                  process, that both:
 6
                         (a) Derives independent economic value, actual or
 7
                         potential, from not being generally known to, and not
 8                       being readily ascertainable by proper means by, other
                         persons who can obtain economic value from its
 9                       disclosure or use.
10                       (b) Is the subject of efforts that are reasonable under the
11                       circumstances to maintain its secrecy.
12         The first question is whether Plaintiffs pled sufficient facts to support the allegation

13   that information misappropriated qualifies as a trade secret. The first argument from the

14   Defendants is that there is no specificity about the trade secrets. As to Defendant

15   Schubring, Plaintiffs define the trade secrets as “those that Schub[r]ing was aware of and

16   are described above in paragraphs 50-51.” (FAC ¶¶ 157, 170). Paragraph 51 refers to a

17   proprietary information agreement signed by Schubring. That agreement lists fifty-three

18   categories of information. There are no factual allegations defining what information in

19   any category was misappropriated. As to Defendant Hwang, Plaintiffs define trade secrets

20   as “those that Hwang was aware of” and “information, including formulae, patterns,

21   compilations, programs, devices, methods, techniques or processes described above in

22   paragraphs 37-38, 47-48.” (FAC ¶¶ 131, 144). Paragraph 38 again refers to a proprietary

23   information agreement that lists many broad categories of information. Paragraphs 47 and

24   48 refer to the Confidential Information Acknowledgement Agreement signed by Hwang

25   and allege that Hwang agreed to an obligation to maintain the secrecy of proprietary

26   information in the confidential information agreement. There are no factual allegations

27   defining what information in any category was misappropriated.

28         Plaintiffs argue that what they said in the FAC is sufficient to put Defendants on



                                                 -5-
 1   notice as to what has been misappropriated but fail to explain how. Plaintiffs cite to Cedars
 2   Sinai Medical Center v. Quest Diagnostic Inc., No. CV 17-5169-GW(FFMX), 2018 WL
 3   2558388 (C.D. Cal. Feb. 27, 2018), in support. The court in that case held that the level of
 4   detail required in trade secret pleadings is not high. Id. at *5. However, the complaint in
 5   Cedar Sinai not only described the general areas of trade secret information, but also
 6   identified specific documents that contained the trade secrets which limited the scope of
 7   the alleged violations. Id. at *1. Plaintiffs also rely on the ruling in Rockwell Collins, Inc.
 8   v. Wallace, SACV 17–01369 AG (JCGx), 2017 WL 5502775 (C.D. Cal. Nov. 10, 2017).
 9   In that case, Rockwell alleged the defendant misappropriated “protected information
10   concerning ‘flight control systems, methods, assemblies, and services.’”            Id. at *2.
11   Rockwell also cited to specific documents downloaded by the defendant. Id. at *1. This
12   information narrowed the scope of the allegations. In this case, Plaintiffs have only alleged
13   vague and broad categories of information. There are no supplemental paragraphs defining
14   the type of information or category of information allegedly misappropriated. Plaintiffs
15   have failed to allege what trade secret information was misappropriated with enough
16   specificity to put Defendants on notice of the claim.
17          Secondly, Defendants argue that Plaintiffs have failed to explain why the trade
18   secrets have independent economic benefit. The allegations as to the value of the trade
19   secrets say either “Plastronics’ Trade Secrets comprise financial, business, scientific,
20   technical, economic, engineering, and other confidential business information that derives
21   independent value from not being known to or readily accessible by the public using proper
22   means,” (FAC ¶¶ 132, 158), or “Plastronics’ Trade Secrets derive independent economic
23   value, actual or potential, from not being generally known to, and not being readily
24   ascertainable by proper means by, other persons who can obtain economic value from their
25   disclosure or use,” (FAC ¶¶ 145, 171). Plaintiffs do not address this in their response. The
26   Court finds that the allegations described above are nothing more than a recital of the
27   elements of the cause of action. There are no facts to explain how it derives independent
28   economic value from not being generally known.


                                                  -6-
 1          Thirdly, Defendants argue that Plaintiffs did not plead sufficient facts to show that
 2   it took reasonable measures to protect the trade secrets. When reading the FAC as a whole,
 3   the Court finds Plaintiffs have satisfied the Rule 8 pleadings standards in regard to
 4   Plaintiffs’ efforts to protect trade secrets. It’s alleged in many places that employees were
 5   required to sign agreements to safeguard trade secret information. (See, e.g., FAC ¶¶ 7,
 6   48, 134, 137, 163).
 7          In summary, Plaintiffs’ allegations are not sufficient to explain why the information
 8   constitutes trade secrets or how exactly it derives its independent economic value from not
 9   being generally known. Accordingly, counts 3, 4, 5 and 6 will be dismissed.
10        B. Breach of Contract
11          To state a claim for breach of contract, a plaintiff must allege: (1) the existence of
12   the contract, (2) its breach, and (3) resulting damages. Graham v. Asbury, 540 P.2d 656,
13   657 (Ariz. 1975). Here, Defendants do not dispute the existence of a contract or that
14   damages were properly pled but rather argue that the allegations supporting the breach are
15   insufficient. The breach alleged is for misappropriation of trade secrets in violation of the
16   Hwang Confidential Information Acknowledgement Agreement and the Schubring
17   Proprietary Information Agreement. This allegation is insufficient because, as described
18   above, the misappropriation of trade secrets was not sufficiently pled. Therefore, counts 7
19   and 8 will be dismissed.
20        C. Tortious Interference
21      Defendants do not argue the elements for a claim of tortious interference but rather
22   argue that AUTSA preempts common-law claims for improper use of trade secrets,
23   including tortious interference. Plaintiffs respond by pointing out that AUTSA only
24   preempts common-law claims based on improper use of trade secrets but does not apply to
25   claims based on improper use of confidential information that is not a trade secret. Section
26   § 44-407(A) and (B) of the AUTSA read as follows:
27                 A. Except as provided in subsection B, this chapter displaces
28                 conflicting tort, restitutionary and other laws of this state
                   providing civil remedies for misappropriation of a trade secret.


                                                 -7-
 1
                     B. This chapter does not affect:
 2                         1. Contractual remedies, whether or not
 3                         based on misappropriation of a trade secret.
                           2. Other civil remedies that are not based on
 4                         misappropriation of a trade secret.
                           3. Criminal remedies, whether or not based
 5
                           on misappropriation of a trade secret.
 6
     A.R.S. § 44-407(A)-(B). The FAC alleges that “Defendants intentionally interfered with
 7
     the business expectancy or relationship at least between Plastronics Socket and NXP.
 8
     Defendants, had knowledge of the continuing expectancy or relationship between
 9
     Plastronics Socket and NXP and interfered by using Plastronics’ Trade Secrets, including
10
     without limitation Plastronics’ customer contacts, customer lists, customer requirements
11
     and needs, data used by Plastronics to formulate customer bids to sell to NXP competing
12
     products, including test sockets which include at least one of the Accused Devices.” (FAC
13
     ¶ 230). The FAC does not allege any interference by using confidential information that
14
     was not a trade secret. Therefore, this claim is preempted by the AUTSA. Count 10 will
15
     be dismissed.
16
           D. Breach of Fiduciary Duty
17
           Defendant Hwang argues that this count must be dismissed because it relies solely on
18
     the misappropriation of trade secrets and that claim has not been sufficiently pled.
19
     Defendant Hwang also argues that this count is also preempted by AUTSA. The FAC,
20
     however, reveals that the allegations relating to breach of fiduciary duty relate to both
21
     confidential and trade secret information. (FAC ¶¶ 201–204). Therefore, to the extent the
22
     claim relies on trade secret information, the motion will be granted. The motion will be
23
     denied as to claims arising from confidential information that is not trade secret.
24
     IV.    Conclusion
25
            IT IS ORDERED that Defendant Paul Shubring’s Motion to Dismiss Plaintiffs’
26
     First Amended Complaint and Request For Injunction (Doc. 20) and Defendant Dong
27
     Weon Hwang’s Motion to Dismiss Plaintiffs’ First Amended Complaint and Request For
28
     Injunction (Doc. 41) are GRANTED in part. Counts 3, 4, 5, 6, 7, 8, and 10 are dismissed


                                                  -8-
 1   without prejudice. Count 9 will remain as it relates to a breach of fiduciary duty based on
 2   confidential, non-trade secret information. All claims relying on trade secret information
 3   are preempted by AUTSA.
 4         IT IS FURTHERED ORDERED granting Plaintiffs leave to file a second
 5   amended complaint. Because there is another pending motion to dismiss (Doc. 31), the
 6   deadline for filing the second amended complaint will be 30 days after the Court rules on
 7   the remaining motion.
 8         Dated this 9th day of May, 2019.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -9-
